rC"P",41                                        07/22/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: PR 06-0422


                                      PR 06-0422
                                                               FI   ,.,44
                                                                            0,
                                                                Jul_ 2 1 2020
                                                              Bowen c5reenwO0d
 IN THE MATTER OF THE PETITION OF
 THOMAS M. MELTON
                                                            cler(tAVIX)Rat:urt


      Thomas M. Melton has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for adrnission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Melton passed the MPRE in 1984 when seeking admission to the
practice of law in Oklahoma, where he was admitted, and he has since also been admitted
to practice in Utah. Melton has not been subject to any disciplinary action as a lawyer.
Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Thomas M. Melton to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examilet at the State Bar of Montana.
      DATED this        —day of July, 2020.




                                                         ChiefJustie